Si-BASED NEGATIVE ELECTRODE ACTIVE MATERIAL
DETAILED ACTION

Remarks
Applicant' s amendments and arguments have been entered. A reply to the Applicant' s remarks/arguments is presented after addressing the claims.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn in view of Applicant' s amendments or/and arguments.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. References cited in the current Office action can be found in a prior Office action. Reference not previously cited can be found per the attached PTO-892 for this Office action.

Status of Claims
Claims 1-15 are pending, wherein claims 1-2, 5-6 and 9-15 have been amended. Claims 1-15 are being examined on the merits in this Office action.

Specification
The amended paragraph [0018] of the instant specification is accepted.

Claim Rejections - 35 USC § 103
Claims 1-5 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Suh et al. (US 20160181598 A1, hereafter Suh).
Regarding claims 1 and 2, Suh teaches a Si-based negative electrode active material, comprising a) Si (i.e., the portion of Si that does not form a compound with Fe); b) oxygen (O) (See Example 16 in Table 1); and a compound containing Si (i.e., the portion of Si that forms a compound with Fe) and a semimetal or metal element M (e.g., Ti, V, Fe, Co, Ni, Cu, etc., see at least [0010]) such as Fe, for example (See Example 16 in Table 1),
wherein the content of Si in the negative electrode active material is about 64% by weight, the content of oxygen atoms is about 5% by weight, and the content of the Fe is about 23% by weight (Note: these values are based on the data shown in Table 1 for Example 16, and one of ordinary skill in the art would readily do a calculation). The above values lie in the claimed ranges, respectively.
Suh further teaches a true density of the Si-based negative electrode active material is 3.620 g/cm3, which teaches the range of 2.5 g/cm3 or more as claimed.
The limitation “in an X-ray diffraction pattern measured by a powder X-ray diffraction (XRD) device using Cu-Kα1 rays, a full width at half maximum of a peak of a (111) plane of Si is 0.25 or more; and a peak intensity of the peak of the (111) plane of Si is less than 20,000 cps” represents properties or characteristics of the claimed Si. Since Suh teaches the same Si as claimed, the claimed properties or characteristics is necessarily present. According to MPEP 2112: “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 3, Suh teaches the Si-based negative electrode active material according to claim 1, and further teaches a silicide represented by MxSiy, where x/y is in the range of about 0.11 to 1 (See at least [00118]: M1 reads on M, and the range of x/y is calculated as follows: (10 atom%)/(90 atom%) ≈ 0.11; (50 atom%)/(50 atom%) =1). The range of about 0.11 to 1 overlaps the range of 0.1 to 7.0 as instantly claimed. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 4, Suh teaches the Si-based negative electrode active material according to claim 3. The instantly claimed limitation “in an X-ray diffraction pattern measured by a powder X-ray diffraction (XRD) device using Cu-Kα1 rays, the ratio of the peak intensity of the peak of the (111) plane of Si to the peak intensity of the main peak of the silicide represented by MxSiy is less than 1” represents properties or characteristics of the claimed Si and silicide. Since Suh teaches the same Si and silicide as claimed, the claimed properties or characteristics is necessarily present. According to MPEP 2112: “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 5, Suh teaches the Si-based negative electrode active material according to claim 1, wherein a D50 is in a range of about 2 µm to about 3 µm (See at least In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (See MPEP § 2113). In the instant case, Suh does teaches a D50 is less than 4 µm.
Regarding claim 7, Suh teaches the Si-based negative electrode active material according to claim 2, and further teaches a silicide represented by MxSiy, where x/y is in the range of about 0.11 to 1 (See at least [00118]: M1 reads on M, and the range of x/y is calculated as follows: (10 atom%)/(90 atom%) ≈ 0.11; (50 atom%)/(50 atom%) =1). The range of about 0.11 to 1 overlaps the range of 0.1 to 7.0 as instantly claimed. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 8, Suh teaches the Si-based negative electrode active material according to claim 7. The instantly claimed limitation “in an X-ray diffraction pattern measured by a powder X-ray diffraction (XRD) device using Cu-Kα1 rays, the ratio of the peak intensity of the peak of the (111) plane of Si to the peak intensity of the main peak of the silicide represented by MxSiy is less than 1” represents properties or characteristics of the claimed Si and silicide. Since Suh teaches the same Si and silicide as claimed, the claimed properties or characteristics is necessarily present. According to MPEP 2112: “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 9, Suh teaches the Si-based negative electrode active material according to claim 2, wherein a D50 is in a range of about 2 µm to about 3 µm (See at least [0104]), reading on the instantly claimed less than 4 µm. The limitation “a D50 determined by a laser diffraction scattering type particle size distribution measuring method” is similar to a product-by-process. However, if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (See MPEP § 2113). In the instant case, Suh does teaches a D50 is less than 4 µm.
Regarding claim 10, Suh teaches the Si-based negative electrode active material according to claim 3, wherein a D50 is in a range of about 2 µm to about 3 µm (See at least [0104]), reading on the instantly claimed less than 4 µm. The limitation “a D50 determined by a laser diffraction scattering type particle size distribution measuring method” is similar to a product-by-process. However, if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (See MPEP § 2113). In the instant case, Suh does teaches a D50 is less than 4 µm.
claim 11, Suh teaches the Si-based negative electrode active material according to claim 4, wherein a D50 is in a range of about 2 µm to about 3 µm (See at least [0104]), reading on the instantly claimed less than 4 µm. The limitation “a D50 determined by a laser diffraction scattering type particle size distribution measuring method” is similar to a product-by-process. However, if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (See MPEP § 2113). In the instant case, Suh does teaches a D50 is less than 4 µm.
Claims 6 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Suh, as applied to claims 1-5 above, respectively, and further in view of Liu et al. (CN 104638234 A, whose English machine translation is being used for citation purposes, hereafter Liu).
Regarding claims 6 and 12-15, Suh teaches the Si-based negative electrode active material according to claim 1, but is silent to a specific surface area of the Si-based negative electrode material.
In the same field of endeavor, Liu discloses that a similar Si-based negative electrode active material has a specific surface area of 0.5-20.0 m2/g (See at least claim 2 of Liu, lines 47-50 and 72-73). Liu further disclose that the resultant negative electrode will lead to advantages such as low internal resistance, long cycle life and excellent rate capability when used in a lithium ion battery (See at least, the end of Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have modified Suh to use a Si-based negative electrode active 2/g, as taught by Liu, in order to achieve a battery with low internal resistance, long cycle life and excellent rate capability. As a result, the range of 0.5-20.0 m2/g overlaps “3 m2/g or more” as claimed. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).

Response to Arguments
Applicant's arguments filed February 16, 2022 have been fully considered but they are not persuasive.
1) Applicant argues that Suh’s Si-based negative electrode material does not have the XRD characteristics as claimed, because Suh uses a ball milling while Applicant’s production uses “a modification treatment that applies a strong impact force that reduces the crystallinity of the Si contained in the negative electrode active material to a level not reached by the ball mill of Suh (paragraph [0041] of the originally-filled application”. Applicant then argue about the difference in the XRD characteristics between Si-based negative electrode materials produced by ball milling (Comparative Examples) and the “modification treatment” (Examples) of the present specification. Applicant concludes that the amended independent claim 1 is not rendered obvious.
In response, these arguments are not persuasive, since the material in the Comparative Examples of the present specification are not the same or the substantially same as those disclosed in Suh. Note that the evidence must compare the claimed invention to the closest prior art. This is not the case in the arguments.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHONGQING WEI/Primary Examiner, Art Unit 1727